         Case 1:19-cv-07800-MKV Document 90 Filed 04/20/20 Page 1 of 1



                                                           USDC SDNY
UNITED STATES DISTRICT COURT                               DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                              ELECTRONICALLY FILED
                                                           DOC #:
 ADYB ENGINEERED FOR LIFE, INC.,                           DATE FILED: 4/20/2020
                           Plaintiff,

                    -against-                                   1:19-cv-7800-MKV

 EDAN ADMINISTRATION SERVICES LTD.                                      ORDER
 and POM ADVANCED ARMOR
 SOLUTIONS LLC,

                           Defendant.

MARY KAY VYSKOCIL, United States District Judge:

       In response to the spread of COVID-19 (coronavirus), the President of the United States

has declared a national emergency, the Governor of New York has banned large gatherings, and

the Centers for Disease Control and Prevention and other public health authorities have advised

taking precautions to reduce the possibility of exposure to the virus. In re Coronavirus/COVID-

19 Pandemic [M10-468, 20MISC00155]. Accordingly:

       It is hereby ORDERED that the Conference scheduled to take place on Tuesday, April 21,

2020 at 10:00AM will be held by telephone. All Parties are directed to call the Court’s

teleconference line at 888-278-0296 at the scheduled time. When prompted, enter Access Code

5195844. The Court will join once all of the parties are on the line.

SO ORDERED.
                                                     _________________________________
Date: April 20, 2020                                 MARY KAY VYSKOCIL
      New York, NY                                   United States District Judge
